HOOD, Associate Judge.
The facts of this case are very similar to those in Sandler v. Kass Realty Company, Inc., D.C.Mun.App., 48 A.2d 617. The tenant signed a “confession of judgment” and an agreement substantially identical to those described in the Sandler case. However, there is a vital difference in the cases. In the present case, on the day that the action was filed, Mr. Nordlinger, the attorney who had represented the tenant in the negotiations leading to the execution of the papers, appeared in court on behalf of the tenant and consented to entry of judgment for possession pursuant to the “confession of judgment.”
The voluntary appearance of the tenant, through its attorney, therefore gave the court jurisdiction to enter the judgment. It is true that on the hearing on motion to vacate the judgment the tenant contended that Mr. Nordlinger had no authority to appear and consent to judgment. The trial judge heard testimony on the disputed question of the attorney’s authority and found that such authority existed. There being ample evidence to support such finding, we are bound by it.
Affirmed.